DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “analysis element,” “tangible feedback element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,123,751. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-20 of the application are to be found in claims 1-20 of the patent. The difference between claims 1-20 of the application and claims 1-20 of the patent lies in the fact that the patent claim includes many more elements (i.e., such as “with respect to a neutral orientation,” “with respect to a neutral posture pitch value”) and is thus much more specific. Thus the invention of claims 1-20 of the patent is in effect a "species" of the "generic" invention of claims 1-20 of the application. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim(s) 1-20 of the application is/are anticipated by claims 1-20 of the patent, it is not patentably distinct therefrom.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,912,521. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-20 of the application are to be found in claims 1-20 of the patent. The difference between claims 1-20 of the application and claims 1-20 of the patent lies in the fact that the patent claim includes many more elements (i.e., such as “a wearable sensor unit including an accelerometer, a gyroscope, and a magnetometer,” “the translating including using at least one Tait-Bryan rotation”) and is thus much more specific. Thus the invention of claims 1-20 of the patent is in effect a "species" of the "generic" invention of claims 1-20 of the application. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim(s) 1-20 of the application is/are anticipated by claims 1-20 of the patent, it is not patentably distinct therefrom.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 9, 10 & 12, the limitations “the wearable sensor” lack sufficient antecedent basis and should apparently read --the wearable sensor unit-- as per line 2 of the claim.
In regards to claim 3, at line 2, the limitations “the wearable sensor” lack sufficient antecedent basis and should apparently read --the wearable sensor unit-- as per line 2 of claim 1, from which the claim depends.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 & 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 2009/0135009) in view of Duncan et al. (US 2007/0250286), Bonnet et al. (US 2007/0186429) further in view of Marras et al. (“Biomechanical risk factors for occupationally related low back disorders,” ergonomics 1995, Vol. 38, No. 2, 377-410).
In regards to claim 1, Little et al. disclose a system, comprising:
a wearable sensor (123; 304; 404, 406; 504, 506) configured to be worn by a person (111; 302; 402, 502) and to record sensor data during an activity performed by the person (111; 302; 402, 502), the sensor data comprising accelerometer data (i.e. from one or more accelerometers 422, 510), and gyroscope data (i.e. from one or more gyroscopes 420, 508) (see at least abstract; figs. 1, 3, 4A-B & 5A-B; par 0028, 0057, 0068-0070, 0072-0074 & 0093-0094);
an analysis element (306; 408; 500) configured to:
receive the sensor data from the wearable sensor (123; 304; 404, 406; 504, 506),
determine sensor orientation data of the wearable sensor (123; 304; 404, 406; 504, 506) during the activity based on the sensor data, the sensor orientation data including (a) yaw data of the wearable sensor (123; 304; 404, 406; 504, 506), (b) pitch data of the wearable sensor (123; 304; 404, 406; 504, 506), and (c) roll data of the wearable sensor (123; 304; 404, 406; 504, 506) (see at least fig. 7; par 0060-0061, 0071, 0073, 0078, 0082, 0084 & 0096),
determine, for the person (111; 302; 402, 502) during the activity, a lift rate based on at least (a) the yaw data of the person, (b) the pitch data of the person, and (c) the roll data of the person (see at least par 0084), and 
determine a score representative of an injury risk to the person (111; 302; 402, 502) during the activity based on the lift rate (see at least fig. 7; par 0084 & 0096); and,
a tangible feedback element (130; 434; 522) configured to provide at least one tangible feedback to reduce the injury risk, the at least one tangible feedback comprising at least one of (a) at least one haptic feedback, (b) at least one audible feedback, and (c) at least one visible feedback (see at least figs. 1, 3, 4A-B & 5A-B; par 0038, 0060, 0085, 0094 & 0096).
Little et al. disclose a system, as described above, that fails to explicitly teach a system having the sensor data comprising magnetometer data.
However, Duncan et al. teach that it is known to provide a system having the sensor data comprising accelerometer data (i.e. accelerometer 202), gyroscope data (i.e. from gyroscope 201), and magnetometer data (i.e. from magnetometer 203) (see at least abstract; figs. 1-3; par 0011-0018, 0021-0022, 0026-0028 & 0047-0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. with the sensor data comprising magnetometer data as taught by Duncan et al. since such a modification would amount to applying a known technique (i.e. as taught by Duncan et al.) to improve similar devices (i.e. as taught by Little et al.) in the same way such as including a magnetometer for determining absolute position in the horizontal plane (see at least par 0027 of Duncan et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Little et al. as modified by Duncan et al. disclose a system, as described above, that fails to explicitly teach a system having the sensor orientation data including (a) yaw data of the wearable sensor unit, (b) pitch data of the wearable sensor unit, and (c) roll data of the wearable sensor unit, wherein the yaw data of the wearable sensor unit represents an orientation of the wearable sensor unit with respect to a yaw axis and with respect to a neutral orientation, wherein the pitch data of the wearable sensor unit represents an orientation of the wearable sensor unit with respect to a pitch axis and with respect to a neutral orientation, the pitch axis being perpendicular to the yaw axis, and wherein the roll data of the wearable sensor unit represents an angle of orientation of the wearable sensor unit with respect to a roll axis and with respect to a neutral orientation, the roll axis being perpendicular to the pitch axis and to the yaw axis,
translate, by a processor programmed with at least one matrix translation algorithm, the sensor orientation data of the wearable sensor unit to person orientation data of the person during the activity, the person orientation data including (a) yaw data of the person, (b) pitch data of the person, and (c) roll data of the person, wherein the yaw data of the person represents an orientation of the person with respect to the yaw axis and with respect to a neutral posture of the person, wherein the pitch data of the person represents an orientation of the person with respect to the pitch axis and with respect to the neutral posture, and wherein the roll data of the person represents an orientation of the person with respect to the roll axis and with respect to the neutral posture.
However, Bonnet et al. teach that it is known to provide a system comprising an analysis element 6 configured to:
receive the sensor data from the wearable sensor unit 2, the sensor data including sensor orientation data of the wearable sensor unit 2 during the activity, the sensor orientation data including (a) yaw data of the wearable sensor unit 2, (b) pitch data of the wearable sensor unit 2, and (c) roll data of the wearable sensor unit 2, wherein the yaw data of the wearable sensor unit 2 represents an orientation of the wearable sensor unit 2 with respect to a yaw axis (Z0, Z1) and with respect to a neutral orientation, wherein the pitch data of the wearable sensor unit 2 represents an orientation of the wearable sensor unit 2 with respect to a pitch axis (Y0, Y1) and with respect to a neutral orientation, the pitch axis (Y0, Y1) being perpendicular to the yaw axis (Z0, Z1), and

    PNG
    media_image1.png
    488
    334
    media_image1.png
    Greyscale

wherein the roll data of the wearable sensor unit 2 represents an angle of orientation of the wearable sensor unit 2 with respect to a roll axis (X0, X1) and with respect to a neutral orientation, the roll axis (X0, X1) being perpendicular to the pitch axis (Y0, Y1) and to the yaw axis (Z0, Z1), translate, by a processor (10, 12) programmed with at least one matrix translation algorithm (PR0-R1, PR1-R2), the sensor orientation data of the wearable sensor unit 2 to person orientation data of the person during the activity, the person orientation data including (a) yaw data Ψ(t) of the person, (b) pitch data                         
                            θ
                            
                                
                                    t
                                
                            
                             
                        
                    of the person, and (c) roll data                         
                            φ
                            (
                            t
                            )
                        
                     of the person, wherein the yaw data Ψ(t) of the person represents an orientation of the person with respect to the yaw axis (Z0, Z1) and with respect to a neutral  posture of the person, wherein the pitch data                         
                            θ
                            
                                
                                    t
                                
                            
                             
                        
                    of the person represents an orientation of the person with respect to the pitch axis (Y0, Y1) and with respect to the neutral posture, and wherein the roll data of the person represents an orientation of the person with respect to the roll axis (X0, X1) and with respect to the neutral posture (see at least abstract; figs. 1-6; par 0009-0011 & 0018-0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. as modified by Duncan et al. with the sensor orientation data including (a) yaw data of the wearable sensor unit, (b) pitch data of the wearable sensor unit, and (c) roll data of the wearable sensor unit, wherein the yaw data of the wearable sensor unit represents an orientation of the wearable sensor unit with respect to a yaw axis and with respect to a neutral orientation, wherein the pitch data of the wearable sensor unit represents an orientation of the wearable sensor unit with respect to a pitch axis and with respect to a neutral orientation, the pitch axis being perpendicular to the yaw axis, and wherein the roll data of the wearable sensor unit represents an angle of orientation of the wearable sensor unit with respect to a roll axis and with respect to a neutral orientation, the roll axis being perpendicular to the pitch axis and to the yaw axis, translate, by a processor programmed with at least one matrix translation algorithm, the sensor orientation data of the wearable sensor unit to person orientation data of the person during the activity, the person orientation data including (a) yaw data of the person, (b) pitch data of the person, and (c) roll data of the person, wherein the yaw data of the person represents an orientation of the person with respect to the yaw axis and with respect to a neutral posture of the person, wherein the pitch data of the person represents an orientation of the person with respect to the pitch axis and with respect to the neutral posture, and wherein the roll data of the person represents an orientation of the person with respect to the roll axis and with respect to the neutral posture as taught by Bonnet et al. since such a modification would amount to applying a known technique (i.e. as taught by Bonnet et al.) to a known device (i.e. as taught by Little et al.) ready for improvement to achieve a predictable result such as measuring movements of the person such that movements of orientation are not expressed by rotations leading from a stationary reference point to reference point associated with the sensor but by angles separating axes or planes of the stationary reference point and axes associated with the person, thereby making it possible to better identify his/her movements and his/her activity (see at least abstract of Bonnet et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Little et al. as modified by Duncan et al. and Bonnet et al. disclose a system, as described above, that fails to explicitly teach a system comprising an analysis element configured to: determine, for the person during the activity, (a) a lift rate, (b) a maximum sagittal flexion, (c) an average twist velocity, (d) a maximum moment, and (e) a maximum lateral velocity based on at least (a) the yaw data of the person, (b) the pitch data of the person, and (c) the roll data of the person, and determine a score representative of an injury risk to the person during the activity based on (a) the lift rate, (b) the maximum sagittal flexion, (c) the average twist velocity, (d) the maximum moment, and (e) the maximum lateral velocity.
However, Marras et al. teach that it is known to provide a system comprising an analysis element configured to: determine, for the person during the activity, (a) a lift rate, (b) a maximum sagittal flexion, (c) an average twist velocity, (d) a maximum moment, and (e) a maximum lateral velocity based on at least (a) the yaw data of the person, (b) the pitch data of the person, and (c) the roll data of the person, and determine a score representative of an injury risk to the person during the activity based on (a) the lift rate, (b) the maximum sagittal flexion, (c) the average twist velocity, (d) the maximum moment, and (e) the maximum lateral velocity (see at least abstract; figs. 4(a) & 6; Table 6; sections 1.3, 2.2 & 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. as modified by Duncan et al. and Bonnet et al. with an analysis element configured to: determine, for the person during the activity, (a) a lift rate, (b) a maximum sagittal flexion, (c) an average twist velocity, (d) a maximum moment, and (e) a maximum lateral velocity based on at least (a) the yaw data of the person, (b) the pitch data of the person, and (c) the roll data of the person, and determine a score representative of an injury risk to the person during the activity based on (a) the lift rate, (b) the maximum sagittal flexion, (c) the average twist velocity, (d) the maximum moment, and (e) the maximum lateral velocity as taught by Marras et al. since such a modification would amount to applying a known technique (i.e. as taught by Marras et al.) to a known device (i.e. as taught by Little et al.) ready for improvement to achieve a predictable result such as providing quantitative, objective measures to redesign the workplace so that the risk of occupationally-related LBD is minimized (see abstract of Marras et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Little et al. as modified by Duncan et al. and Bonnet et al. disclose a system, as described above, that fails to explicitly teach a system wherein the score is either a risk score that is configured to increase as the injury risk increases or a safety score that is configured to decrease as the injury risk increases. However, Marras et al. teach that it is known to provide a system wherein the score is a risk score that is configured to increase as the injury risk increases (see at least abstract; figs. 4(a) & 6; Table 6; sections 1.3, 2.2 & 4-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. as modified by Duncan et al. and Bonnet et al. wherein the score is a risk score that is configured to increase as the injury risk increases as taught by Marras et al. since such a modification would amount to applying a known technique (i.e. as taught by Marras et al.) to a known device (i.e. as taught by Little et al.) ready for improvement to achieve a predictable result such as providing quantitative, objective measures to redesign the workplace so that the risk of occupationally-related LBD is minimized (see abstract of Marras et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Little et al. disclose a system wherein the tangible feedback element 522 is integrated with the wearable sensor 504 (see at least figs. 5A-B; par 0094-0095).
In regards to claim 4, Little et al. disclose a system wherein the tangible feedback element (130; 434; 522) includes at least one of (a) at least one vibration motor configured to provide the at least one haptic feedback, (b) at least one speaker configured to provide the at least one audible feedback, (c) at least one display configured to provide the at least one visible feedback, and (d) at least one indicator light configured to provide the at last one visible feedback (see at least figs. 1, 3, 4A-B & 5A-B; par 0038, 0060, 0085, 0094 & 0096).
In regards to claim 5, Little et al. disclose a system wherein the tangible feedback element (130; 434; 522) is configured to provide tangible feedback when the injury risk to the person (111; 302; 402, 502) exceeds a predetermined threshold (see at least par 0011, 0060, 0085, 0089 & 0099).
In regards to claim 6, Little et al. disclose a system wherein the determining, for the person (111; 302; 402, 502) during the activity, the lift rate is further based on body geometry (see at least par 0082, 0092 & 0099). 
In regards to claim 7, Little et al. disclose a system wherein the body geometry is body geometry of the person (111; 302; 402, 502) (see at least par 0082, 0092 & 0099).
In regards to claim 8, Little et al. disclose a system wherein the body geometry is predetermined (see at least par 0082, 0092 & 0099). 
In regards to claim 9, Little et al. disclose a system wherein the wearable sensor (123; 304; 404, 406; 504, 506) includes an inertial measurement unit (IMU6) (see at least par 0073).
In regards to claim 10, Little et al. disclose a system wherein the wearable sensor includes a mobile phone (i.e. IPHONE, BLACKBERRY STORM) (see at least par 0094-0095).
In regards to claim 12, Little et al. as modified by Bonnet et al. and Marras et al. disclose a system, as described above that fails to explicitly teach a system wherein the at least one instruction to assist the person to perform the activity includes training to perform the activity. However, Duncan et al. teach that it is known to provide a system wherein the at least one instruction to assist the person to perform the activity includes training to perform the activity (see at least abstract; figs. 1-3; par 0068-0075). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. as modified by Bonnet et al. and Marras et al. wherein the at least one instruction to assist the person to perform the activity includes training to perform the activity as taught by Duncan et al. in order to train employees on safe workplace activity (see par 0033 of Little et al.).
In regards to claim 13, Little et al. as modified by Duncan et al., Bonnet et al. and Marras et al. disclose a system, as described above, that fails to explicitly teach a system wherein the at least one instruction to assist the person to perform the activity includes a scheduling change. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. as modified by Duncan et al., Bonnet et al. and Marras et al. wherein the at least one instruction to assist the person to perform the activity includes a scheduling change as claimed since Little et al. teach that it could be considered unsafe for an employee weighing 110 lbs and in poor physical shape to lift a 50 lbs object, while a different employee weighing 150 lbs and in good shape could do the same task safely (see at least par 0059 thereof).
In regards to claim 14, Little et al. as modified by Duncan et al., Bonnet et al. and Marras et al. disclose a system, as described above, that fails to explicitly teach a system wherein the scheduling change includes one of reassigning the person and switching the person with a further person. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. as modified by Duncan et al., Bonnet et al. and Marras et al. wherein the scheduling change includes one of reassigning the person and switching the person with a further person as claimed since Little et al. teach that it could be considered unsafe for an employee weighing 110 lbs and in poor physical shape to lift a 50 lbs object, while a different employee weighing 150 lbs and in good shape could do the same task safely (see at least par 0059 thereof).
In regards to claim 15, Little et al. disclose a system further comprising:
a plurality of further wearable sensors (123; 304; 404, 406; 504, 506) configured to be worn by a plurality of further persons (111; 302; 402, 502) and to record sensor data during an activity performed by the further persons (111; 302; 402, 502), the sensor data comprising accelerometer data (i.e. from one or more accelerometers 422, 510), and gyroscope data (i.e. from one or more gyroscopes 420, 508) (see at least abstract; figs. 1, 3, 4A-B & 5A-B; par 0028, 0057, 0068-0070, 0072-0074 & 0093-0094),
wherein the analysis element (306; 408; 500) is further configured to:
receive the sensor data from each of the plurality of further wearable sensors (123; 304; 404, 406; 504, 506), 
determine sensor orientation data of each of the plurality of further wearable sensors (123; 304; 404, 406; 504, 506) during the activity based on the sensor data received from each of the plurality of further wearable sensors (123; 304; 404, 406; 504, 506) (see at least fig. 7; par 0060-0061, 0071, 0073, 0078, 0082, 0084 & 0096),
determine, for each of the further plurality of persons (111; 302; 402, 502) during the activity, a lift rate (see at least par 0084), and
determine a further plurality of scores, each of which is representative of an injury risk to one of the further plurality of persons (111; 302; 402, 502) (see at least fig. 7; par 0084 & 0096).
Little et al. disclose a system, as described above, that fails to explicitly teach a system having the sensor data comprising magnetometer data.
However, Duncan et al. teach that it is known to provide a system having the sensor data comprising accelerometer data (i.e. accelerometer 202), gyroscope data (i.e. from gyroscope 201), and magnetometer data (i.e. from magnetometer 203) (see at least abstract; figs. 1-3; par 0011-0018, 0021-0022, 0026-0028 & 0047-0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. with the sensor data comprising magnetometer data as taught by Duncan et al. since such a modification would amount to applying a known technique (i.e. as taught by Duncan et al.) to improve similar devices (i.e. as taught by Little et al.) in the same way such as including a magnetometer for determining absolute position in the horizontal plane (see at least par 0027 of Duncan et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Little et al. as modified by Duncan et al. disclose a system, as described above, that fails to explicitly teach a system wherein the analysis element is further configured to: translate, by the processor programmed with the at least one matrix translation algorithm.
However, Bonnet et al. teach that it is known to provide a system wherein the analysis element is further configured to: translate, by the processor (10, 12) programmed with the at least one matrix translation algorithm (PR0-R1, PR1-R2) (see at least abstract; figs. 1-6; par 0009-0011 & 0018-0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. as modified by Duncan et al. wherein the analysis element is further configured to: translate, by the processor programmed with the at least one matrix translation algorithm as taught by Bonnet et al. since such a modification would amount to applying a known technique (i.e. as taught by Bonnet et al.) to a known device (i.e. as taught by Little et al.) ready for improvement to achieve a predictable result such as measuring movements of the person such that movements of orientation are not expressed by rotations leading from a stationary reference point to reference point associated with the sensor but by angles separating axes or planes of the stationary reference point and axes associated with the person, thereby making it possible to better identify his/her movements and his/her activity (see at least abstract of Bonnet et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Little et al. as modified by Duncan et al. and Bonnet et al. disclose a system, as described above, that fails to explicitly teach a system comprising an analysis element configured to: determine (a) a lift rate, (b) a maximum sagittal flexion, (c) an average twist velocity, (d) a maximum moment, and (e) a maximum lateral velocity.
However, Marras et al. teach that it is known to provide a system comprising an analysis element configured to: configured to: determine (a) a lift rate, (b) a maximum sagittal flexion, (c) an average twist velocity, (d) a maximum moment, and (e) a maximum lateral velocity (see at least abstract; figs. 4(a) & 6; Table 6; sections 1.3, 2.2 & 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Little et al. as modified by Duncan et al. and Bonnet et al. with an analysis element configured to: configured to: determine (a) a lift rate, (b) a maximum sagittal flexion, (c) an average twist velocity, (d) a maximum moment, and (e) a maximum lateral velocity as taught by Marras et al. since such a modification would amount to applying a known technique (i.e. as taught by Marras et al.) to a known device (i.e. as taught by Little et al.) ready for improvement to achieve a predictable result such as providing quantitative, objective measures to redesign the workplace so that the risk of occupationally-related LBD is minimized (see abstract of Marras et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 In regards to claim 16, Little et al. disclose a system wherein the tangible feedback element (130; 434; 522) is configured to provide tangible feedback to at least some of the further plurality of users (111; 302; 402; 502) based on the scores of the at least some of the further plurality of users (111; 302; 402; 502) (see at least figs. 1, 3, 4A-B & 5A-B; par 0038, 0060, 0085, 0094 & 0096).
In regards to claim 17, Little et al. disclose a system wherein the analysis element (306; 408; 500) is further configured to determine an aggregate score for at least some of the further plurality of persons (111; 302; 402, 502) (see at least abstract; fig. 1; par 0004 & 0006-0007).
In regards to claim 18, Little et al. disclose a system wherein the at least some of the further plurality of persons (111; 302; 402, 502) are selected based on one of a job role (see par 0059), an injury history (see par 0059), a worker characteristic (i.e. age, height, level of physical fitness) (see par 0032), and a time of day (i.e. work hours) (see par 0039).
In regards to claim 19, Little et al. disclose a system wherein the tangible feedback element (130; 434; 522) is configured to provide tangible feedback to the at least some of the further plurality of users based on the aggregate score (see at least figs. 1, 3, 4A-B & 5A-B; par 0038, 0060, 0085, 0094 & 0096).
In regards to claim 20, Little et al. disclose a system wherein the activity is capable of including performing at least one lifting action (see at least abstract; fig. 6; par 0008, 0011-0014, 0027-0028, 0030, 0038, 0057-0060, 0062, 0068, 0072-0073, 0082 & 0084). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (‘009) in view of Duncan et al. (‘286), Bonnet et al. (‘429), Marras et al. further in view of Marras et al. (US 5,143,088).
Little et al. as modified by Duncan et al., Bonnet et al. and Marras et al. disclose a system, as described above, that fails to explicitly teach a system wherein the physical item includes an ergoskeleton.
However, Marras et al. ‘088 teach that it is known to provide a system wherein the physical item includes an ergoskeleton (see at least abstract; figs. 1 & 8-11; col. 1, lines 40-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the system of Little et al. as modified by Duncan et al., Bonnet et al. and Marras et al. wherein the physical item includes an ergoskeleton as taught by Marras et al. ‘088 in order to provide an apparatus, which is adapted to be mounted on the back of the patient so as to not interfere with normal body movements, and which can be worn on the job so as to permit an analysis of the motion components which are required to be performed by a worker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791